Title: Notes on a Conference, 5 March 1806
From: Jefferson, Thomas
To: 


                        
                            
                                5 Mch. 1806
                            
                        
                        
                     
                        
                           1806 Mar. 5.
                           for particular instrns to Armstrong & Bowdoin relative to the purchase of the
                            Floridas from Spain, see my letter of this day to mr Madison.
                        
                     
                  
                    